



Exhibit 10.5




GUARANTY AGREEMENT
This Guaranty Agreement dated as of November 8, 2017 (this “Guaranty”) is
executed by each of the undersigned (together with any other Person that may
become a party hereto as provided in Section 16 hereof, individually a
“Guarantor” and collectively, the “Guarantors”), in favor of Wilmington Trust,
National Association, as administrative agent under the Credit Agreement
referred to below for the ratable benefit of itself and the other Secured
Parties (as defined in the Credit Agreement referred to below) (in such
capacity, the “Administrative Agent”).
INTRODUCTION
A.    This Guaranty is given in connection with that certain Term Loan Agreement
dated as of November 8, 2017 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Pioneer
Energy Services Corp., a Texas corporation (the “Borrower”), the lenders party
thereto from time to time (the “Lenders”), and the Administrative Agent.
B.    Each Guarantor (other than the Borrower) is a Subsidiary of the Borrower
and will derive substantial direct and indirect benefit from (i) the
transactions contemplated by the Credit Agreement and the other Credit
Documents, and (ii) the Hedging Arrangements entered into by the Borrower or any
of the other Credit Parties with a Swap Counterparty.
C.    Each Guarantor is executing and delivering this Guaranty (i) to induce the
Lenders to provide Commitments and Term Loans under the Credit Agreement, and
(ii) intending it to be a legal, valid, binding, enforceable and continuing
obligation of such Guarantor.
NOW, THEREFORE, in consideration of the premises, each Guarantor hereby agrees
as follows:
Section 1.    Definitions. All capitalized terms used in this Guaranty but not
otherwise defined in this Guaranty that are defined in the Credit Agreement
shall have the meanings assigned to such terms in the Credit Agreement.
Section 2.    Guaranty.
(a)    Each Guarantor hereby absolutely, unconditionally and irrevocably
guarantees the punctual payment and performance, when due, whether at stated
maturity, by acceleration or otherwise, of all Obligations, whether absolute or
contingent and whether for principal, interest (including, without limitation,
interest that but for the existence of a bankruptcy, reorganization or similar
proceeding would accrue, whether or not allowed as a claim), prepayment
premiums, fees, amounts required to be provided as collateral, indemnities,
expenses or otherwise (collectively, the “Guaranteed Obligations”); provided
that, with respect to any Guarantor which is not a Qualified ECP Guarantor, the
“Guaranteed Obligations” shall exclude any Excluded Swap Obligations. Without
limiting the generality of the foregoing, each Guarantor’s liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by the Borrower or any other Credit Party to the Administrative
Agent, any Lender or any other Secured Party under the Credit Documents or any
Hedging Arrangements but for the fact that they are unenforceable or not
allowable due to insolvency or the existence of a bankruptcy, reorganization or
similar proceeding involving the Borrower.


1

--------------------------------------------------------------------------------





(b)    It is the intention of the Guarantors and each Secured Party that the
amount of the Guaranteed Obligations guaranteed by each Guarantor shall be, but
shall not be in excess of, the maximum amount permitted by fraudulent
conveyance, fraudulent transfer and any similar Legal Requirement applicable to
such Guarantor. Accordingly, notwithstanding anything to the contrary contained
in this Guaranty or in any other agreement or instrument executed in connection
with the payment of any of the Guaranteed Obligations, the amount of the
Guaranteed Obligations guaranteed by a Guarantor under this Guaranty shall be
limited to an aggregate amount equal to the greatest amount that would not
render such Guarantor’s obligations hereunder subject to avoidance under Section
548 of the Bankruptcy Code or any comparable provision of any other applicable
law.
Section 3.    Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Credit
Documents, regardless of any Legal Requirement now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Administrative
Agent or any other Secured Party with respect thereto but subject to Section
2(b) above. The obligations of each Guarantor under this Guaranty are
independent of the Guaranteed Obligations or any other obligations of any other
Person under the Credit Documents or in connection with any Hedging Arrangement,
and a separate action or actions may be brought and prosecuted against a
Guarantor to enforce this Guaranty, irrespective of whether any action is
brought against the Borrower, any other Guarantor or any other Person or whether
the Borrower, any other Guarantor or any other Person is joined in any such
action or actions. The liability of each Guarantor under this Guaranty shall be
irrevocable, absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives any defenses it may now or hereafter have in any way
relating to, any or all of the following:
(a)    any lack of validity or enforceability of any Credit Document, any
Hedging Arrangement with a Swap Counterparty or any agreement or instrument
relating thereto or any part of the Guaranteed Obligations being irrecoverable;
(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other obligations of
any Person under the Credit Documents or any agreement or instrument relating to
Hedging Arrangements with a Swap Counterparty, or any other amendment or waiver
of or any consent to departure from any Credit Document or any agreement or
instrument relating to Hedging Arrangements with a Swap Counterparty, including,
without limitation, any increase in the Guaranteed Obligations resulting from
the extension of additional credit to the Borrower or otherwise;
(c)    any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations;
(d)    any manner of application of collateral, or proceeds thereof, to all or
any of the Guaranteed Obligations, or any manner of sale or other disposition of
any collateral for all or any of the Guaranteed Obligations or any other
obligations of any other Person under the Credit Documents, any Hedging
Arrangement with a Swap Counterparty or any other assets of the Borrower or any
of its Subsidiaries;
(e)    any change, restructuring or termination of the organizational structure
or existence of the Borrower or any of its Subsidiaries;
(f)    any failure of any Lender, the Administrative Agent or any other Secured
Party to disclose to the Borrower or any Guarantor any information relating to
the business, condition (financial or otherwise), operations, properties or
prospects of any Person now or in the future known to the Administrative


2

--------------------------------------------------------------------------------





Agent, any Lender or any other Secured Party (and each Guarantor hereby
irrevocably waives any duty on the part of any Secured Party to disclose such
information);
(g)    any signature of any officer of the Borrower or any Guarantor being
mechanically reproduced in facsimile or otherwise; or
(h)    any other circumstance or any existence of or reliance on any
representation by any Secured Party that might otherwise constitute a defense
available to, or a discharge of, the Borrower, any Guarantor or any other
guarantor, surety or other Person (other than the indefeasible repayment in full
of the Guaranteed Obligations).
Section 4.    Continuation and Reinstatement, Etc. Each Guarantor agrees that,
to the extent that payments of any of the Guaranteed Obligations are made, or
any Lender, the Administrative Agent or any other Secured Party receives any
proceeds of collateral, and such payments or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
or otherwise required to be repaid, then to the extent of such repayment the
Guaranteed Obligations shall be reinstated and continued in full force and
effect as of the date such initial payment or collection of proceeds occurred.
EACH GUARANTOR SHALL DEFEND AND INDEMNIFY EACH SECURED PARTY FROM AND AGAINST
ANY claim, damage, loss, liability, cost, or expense UNDER THIS SECTION 4
(INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES) IN THE DEFENSE OF ANY SUCH
ACTION OR SUIT, INCLUDING such claim, damage, loss, liability, cost, or expense
arising as a result of the INDEMNIFIED SECURED PARTY’S OWN NEGLIGENCE but
excluding such claim, damage, loss, liability, cost, or expense that is found in
a final, non-appealable judgment by a court of competent jurisdiction to have
resulted directly from such Indemnified SECURED PARTY’S gross negligence,
willful misconduct, or breach in bad faith of express obligations under this
guaranty.
Section 5.    Waivers and Acknowledgments.
(a)    Each Guarantor hereby waives promptness, diligence, presentment, notice
of acceptance and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that any Secured Party
protect, secure, perfect or insure any Lien or any property or exhaust any right
or take any action against the Borrower, any other Guarantor or any other Person
or any collateral.
(b)    Each Guarantor hereby irrevocably waives any right to revoke this
Guaranty, and acknowledges that this Guaranty is continuing in nature and
applies to all Guaranteed Obligations, whether existing now or in the future.
(c)    Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements involving the Borrower and the
other Credit Parties contemplated by the Credit Documents and the Hedging
Arrangements with Swap Counterparties and that the waivers set forth in this
Guaranty are knowingly made in contemplation of such benefits.
Section 6.    Contribution by Guarantors. All Guarantors desire to allocate
among themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty that exceeds its Fair Share (as defined
below) as of such date, such Funding Guarantor shall be entitled (subject to the
last sentence of this Section 6) to a contribution from each of the other
Contributing Guarantors in the amount of such other Contributing Guarantor’s
Fair Share Shortfall (as defined below) as of such date, with the result that
all such contributions will cause each Contributing Guarantor’s Aggregate
Payments (as defined below) to equal its Fair Share as of such date.


3

--------------------------------------------------------------------------------





“Fair Share” means, with respect to a Contributing Guarantor as of any date of
determination, an amount equal to (a) the ratio of (i) the Fair Share
Contribution Amount (as defined below) with respect to such Contributing
Guarantor to (ii) the aggregate of the Fair Share Contribution Amount with
respect to all Contributing Guarantors multiplied by (b) the aggregate amount
paid or distributed on or before such date by all Funding Guarantors in respect
of the Guaranteed Obligations. “Fair Share Shortfall” means, with respect to a
Contributing Guarantor as of any date of determination, the excess, if any, of
the Fair Share of such Contributing Guarantor over the Aggregate Payments of
such Contributing Guarantor. “Fair Share Contribution Amount” means, with
respect to a Contributing Guarantor as of any date of determination, the maximum
aggregate amount of the obligations of such Contributing Guarantor under this
Guaranty that would not render its obligations hereunder subject to avoidance as
a fraudulent transfer or conveyance under Section 548 of the Bankruptcy Code or
any comparable applicable provisions of state law. “Aggregate Payments” means,
with respect to a Contributing Guarantor as of any date of determination, an
amount equal to (a) the aggregate amount of all payments and distributions made
on or before such date by such Contributing Guarantor in respect of this
Guaranty (including pursuant to this Section 6) minus (b) the aggregate amount
of all payments received on or before such date by such Contributing Guarantor
from all other Contributing Guarantors as contributions under this Section 6.
The amounts payable as contributions hereunder shall be determined as of the
date on which the related payment or distribution is made by the applicable
Funding Guarantor. This Section 6 is intended only to define the relative rights
of the Guarantors, and the allocation among Contributing Guarantors of their
obligations as set forth in this Section 6 shall not be construed in any way to
limit the liability of any Guarantor hereunder. Notwithstanding anything to the
contrary contained herein, the rights of the Guarantors under this Section 6
shall be exercisable after all Obligations (other than obligations in respect of
any Hedging Arrangement) have been paid in full and all Commitments have
terminated or expired.
Section 7.    Subrogation. No Guarantor will exercise any rights that it may now
have or hereafter acquire against the Borrower, any other Guarantor or any other
Person to the extent that such rights arise from the existence, payment,
performance or enforcement of such Guarantor’s obligations under this Guaranty,
any other Credit Document or any Hedging Arrangement, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution
or indemnification and any right to participate in any claim or remedy of any
Secured Party against the Borrower, any other Guarantor or any other Person,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from the Borrower or any other Person, directly or indirectly, in cash
or other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until all Obligations (other
than obligations in respect of any Hedging Arrangement) have been paid in full
and all Commitments have terminated or expired. If any amount shall be paid to a
Guarantor in violation of the preceding sentence, such amount shall be held in
trust for the benefit of the Administrative Agent and shall forthwith be paid to
the Administrative Agent to be credited and applied to the Guaranteed
Obligations and any and all other amounts payable by the Guarantors under this
Guaranty, whether matured or unmatured, in accordance with the terms of the
Credit Documents.
Section 8.    Representations and Warranties. Each Guarantor hereby represents
and warrants as follows:
(a)    There are no conditions precedent to the effectiveness of this Guaranty.
Such Guarantor benefits from executing this Guaranty.
(b)    This Guaranty has been duly executed and delivered by such Guarantor and
constitutes the legal, valid, and binding obligation of such Guarantor,
enforceable in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws at the time
in


4

--------------------------------------------------------------------------------





effect affecting the rights of creditors generally and to the effect of general
principles of equity whether applied by a court of law or equity.
Section 9.    Right of Set‑Off. Upon the occurrence and during the continuance
of any Event of Default, any Lender, the Administrative Agent and any other
Secured Party is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set-off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Secured Party to or for the credit
or the account of any Guarantor against any and all of the Guaranteed
Obligations of such Guarantor now or hereafter existing under this Guaranty,
irrespective of whether or not such Secured Party shall have made any demand
under this Guaranty and although such obligations may be contingent and
unmatured. Such Secured Party shall promptly notify the affected Guarantor after
any such set‑off and application is made by such Secured Party, provided that
the failure to give such notice shall not affect the validity of such set‑off
and application. The rights of the Secured Parties under this Section 9 are in
addition to other rights and remedies (including, without limitation, other
rights of set‑off) which any Secured Party may have.
Section 10.    Amendments, Etc. No amendment, modification, termination or
waiver of any provision of this Guaranty, or consent to any departure by any
Guarantor therefrom, shall in any event be effective without the written
concurrence of Requisite Lenders, the Administrative Agent and each Guarantor
pursuant to the terms of the Credit Agreement; provided that the Administrative
Agent may, with the consent of the Borrower only, amend, modify or supplement
this Guaranty to cure any ambiguity, omission, defect or inconsistency (as
reasonably determined by the Administrative Agent), so long as such amendment,
modification or supplement does not adversely affect the rights of any Lender
and the Lenders shall have received at least five Business Days’ prior written
notice thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
any Lender stating that it objects to such amendment (if the Administrative
Agent receives an objection from any Lender, such amendment, modification or
supplement shall require the written concurrence of the Requisite Lenders and
each Guarantor).
Section 11.     Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be delivered (and deemed received) in
the manner set forth in Section 9.1 of the Credit Agreement.
Section 12.     No Waiver; Cumulative Remedies. No failure or delay on the part
of any Secured Party in the exercise of any power, right or privilege hereunder
shall impair such power, right or privilege or be construed to be a waiver of
any default or acquiescence therein, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other power, right or privilege. The rights, powers and remedies given to
each Secured Party hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Credit Documents or any of the Hedging
Arrangements. Any forbearance or failure to exercise, and any delay in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.
Section 13.     Continuing Guaranty: Assignments under the Credit Agreement.
This Guaranty is a continuing guaranty and shall (a) remain in full force and
effect until all Obligations (other than obligations in respect of any Hedging
Arrangement) have been paid in full and all Commitments have terminated or
expired, (b) be binding upon each Guarantor and its successors and assigns, and
(c) inure to the benefit of and be enforceable by the Administrative Agent, and
its successors, and, in the case of transfers and assignments made in accordance
with the Credit Agreement, transferees and assigns. Each Guarantor


5

--------------------------------------------------------------------------------





acknowledges that upon any Person becoming a Secured Party in accordance with
the Credit Agreement, such Person shall be entitled to the benefits hereof.
Section 14.     Governing Law. THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK. The
provisions of Sections 9.15 and 9.16 of the Credit Agreement are hereby
incorporated herein by reference, mutatis mutandis.
Section 15.     INDEMNIFICATION. EACH GUARANTOR SHALL INDEMNIFY EACH OF THE
secured parties, AND THEIR RESPECTIVE officers, partners, members, directors,
trustees, advisors, employees, agents, sub-agents and affiliates FROM, AND
DISCHARGE, RELEASE, AND HOLD EACH OF THEM HARMLESS AGAINST, ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, CLAIMS, EXPENSES, OR DAMAGES OF ANY KIND OR
NATURE WHATSOEVER TO WHICH ANY OF THEM MAY BECOME SUBJECT RELATING TO OR ARISING
OUT OF THIS GUARANTY, AND EACH GUARANTOR SHALL REIMBURSE THE secured parties AND
THEIR RESPECTIVE officers, partners, members, directors, trustees, advisors,
employees, agents, sub-agents and affiliates, UPON DEMAND FOR ALL ACTUAL AND
REASONABLE COSTS AND EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES (BUT
EXCLUDING ALLOCATED COSTS OF INTERNAL COUNSEL) INCURRED IN CONNECTION WITH ANY
SUCH INVESTIGATION, LITIGATION OR OTHER PROCEEDING; AND EXPRESSLY INCLUDING ANY
SUCH LOSSES, LIABILITIES, CLAIMS, DAMAGES, OR EXPENSES INCURRED BY REASON OF THE
INDEMNIFIED PERSON’S OWN NEGLIGENCE, BUT EXCLUDING ANY SUCH LOSSES, LIABILITIES,
CLAIMS, DAMAGES OR EXPENSES that (A) ARE FOUND IN A FINAL, NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED directly FROM (1)
SUCH INDEMNIFIED PERSON’S GROSS NEGLIGENCE, WILLFUL MISCONDUCT, OR BREACH IN BAD
FAITH OF EXPRESS OBLIGATIONS UNDER THIS GUARANTY.
Section 16.     Additional Guarantors. Pursuant to Section 5.6 of the Credit
Agreement, certain Subsidiaries of the Borrower that were not in existence on
the Effective Date are required to enter into this Guaranty as a Guarantor upon
becoming a Domestic Subsidiary. Upon execution and delivery after the date
hereof by the Administrative Agent and such Domestic Subsidiary of an instrument
substantially in the form of Annex 1, such Domestic Subsidiary shall become a
Guarantor hereunder with the same force and effect as if originally named as a
Guarantor herein. The execution and delivery of any instrument adding an
additional Guarantor as a party to this Guaranty shall not require the consent
of any other Guarantor hereunder. The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Guaranty.
Section 17.     Counterparts. This Guaranty may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Guaranty by facsimile or in electronic format (i.e., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Guaranty.


6

--------------------------------------------------------------------------------





Section 18.     Severability. In case any provision in or obligation under this
Guaranty shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
Section 19.     NO ORAL AGREEMENTS. THIS GUARANTY AND THE OTHER CREDIT DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
Section 20.     Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the exercise of any right or remedy by the Administrative Agent
hereunder is subject to the provisions of the Intercreditor Agreement dated as
of November 8, 2017 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Intercreditor Agreement”) between the
Administrative Agent and Wells Fargo Bank, N.A. in its capacity as ABL
Administrative Agent. In the event of any conflict between the terms of the
Intercreditor Agreement and this Guaranty, the terms of the Intercreditor
Agreement shall govern and control.
[Remainder of this page intentionally left blank.]




        
    


7

--------------------------------------------------------------------------------







Each Guarantor has caused this Guaranty to be duly executed as of the date first
above written.
GUARANTORS:


PIONEER ENERGY SERVICES CORP.
PIONEER GLOBAL HOLDINGS, INC.
PIONEER DRILLING SERVICES, LTD.
PIONEER PRODUCTION SERVICES, INC.
PIONEER WIRELINE SERVICES HOLDINGS, INC.
PIONEER WIRELINE SERVICES, LLC
PIONEER WELL SERVICES, LLC
PIONEER FISHING & RENTAL SERVICES, LLC
PIONEER COILED TUBING SERVICES, LLC




By:     /s/ William Stacy Locke        
Name:    William Stacy Locke
Title:    President and Chief Executive Officer












    


8

--------------------------------------------------------------------------------





Annex 1 to the
Guaranty Agreement
SUPPLEMENT NO. ____ dated as of ______________ (the “Supplement”), to the
Guaranty Agreement dated as of November 8, 2017 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Guaranty
Agreement”), made by Pioneer Energy Services Corp., a Texas corporation (the
“Borrower”) and certain subsidiaries of the Borrower party thereto (the Borrower
and each such subsidiary individually, a “Guarantor” and collectively, the
“Guarantors”) in favor of Wilmington Trust, National Association, as
administrative agent under the Credit Agreement referred to below for the
benefit of the Secured Parties (as defined in the Credit Agreement referred to
below) (in such capacity, the “Administrative Agent”).
A.    Reference is made to the Term Loan Agreement dated as of November 8, 2017
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, the lenders from time to
time party thereto (the “Lenders”), and the Administrative Agent.
B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Guaranty Agreement or the Credit
Agreement, as applicable.
C.    The Guarantors have entered into the Guaranty Agreement in order to induce
the Lenders to make Commitments and Term Loans under the Credit Agreement.
Pursuant to Section 5.6 of the Credit Agreement, certain Subsidiaries of the
Borrower are required to enter into the Guaranty Agreement as a Guarantor upon
becoming a Domestic Subsidiary. Section 16 of the Guaranty Agreement provides
that additional Subsidiaries of the Borrower may become Guarantors under the
Guaranty Agreement by the execution and delivery of an instrument in the form of
this Supplement. The undersigned Subsidiary of the Borrower (the “New
Guarantor”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Guarantor under the Guaranty Agreement in order
to induce the Lenders to make additional Commitments and Term Loans and as
consideration for Commitments and Term Loans previously made.
Accordingly, the Administrative Agent and the New Guarantor agree as follows:
1.    In accordance with Section 16 of the Guaranty Agreement, the New Guarantor
by its signature below becomes a Guarantor under the Guaranty Agreement with the
same force and effect as if originally named therein as a Guarantor and the New
Guarantor hereby (a) agrees to all the terms and provisions of the Guaranty
Agreement applicable to it as a Guarantor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Guarantor
thereunder are true and correct in all material respects on and as of the date
hereof (provided that if any representation and warranty is by its terms
qualified by concepts of materiality, such representation and warranty shall be
true and correct in all respects). Each reference to a “Guarantor” in the
Guaranty Agreement shall be deemed to include the New Guarantor. The Guaranty
Agreement is hereby incorporated herein by reference.
2.    The New Guarantor represents and warrants to the Administrative Agent and
the other Secured Parties that this Supplement has been duly executed and
delivered by the New Guarantor and constitutes the legal, valid, and binding
obligation of the New Guarantor, enforceable in accordance with its terms,
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws at the time in effect affecting the rights of
creditors generally and to the effect of general principles of equity whether
applied by a court of law or equity.


9

--------------------------------------------------------------------------------





3.    This Supplement may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. Delivery
of an executed counterpart of a signature page of this Supplement by facsimile
or in electronic format (i.e., “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Supplement.
4.    Except as expressly supplemented hereby, the Guaranty Agreement shall
remain in full force and effect.
5.    THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK. The provisions of Sections 9.15
and 9.16 of the Credit Agreement are hereby incorporated herein by reference,
mutatis mutandis.
6.    In case any provision in or obligation under this Supplement shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
7.    All communications and notices hereunder shall be in writing and given as
provided in Section 11 of the Guaranty Agreement. All communications and notices
hereunder to the New Guarantor shall be given to it at the address set forth
under its signature below.
IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement as of the day and year first above written.
[Name Of New Guarantor]
By: ______________________________
Name: ____________________________
Title: _____________________________
Address: ________________________
___________________________________
WILMINGTON TRUST, NATIONAL ASSOCIATION, as Administrative Agent
By: ______________________________


10

--------------------------------------------------------------------------------





Name: ____________________________
Title: _____________________________


        










11